DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, and 5-18 are pending in the application.  Claims 2 and 4 have been canceled.  Claims 1, 3, and 6 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman et al. (US 2011/0077672 A1) (“Fleischman”) in view of Bowman et al. (US 2017/0224320 A1) (“Bowman”) and McAuley (US 2007/0043344 A1).
Regarding claims 1, 3, 5, 6, and 8, Fleischman discloses (Figures 4-6, 23-25) a method for inverting and closing a left atrial appendage (17), comprising the steps of: reversibly attaching a catheter (40 in Figures 4-6/50 in Figures 23-25) to a target site (42) on the left atrial appendage; inserting at least part of a needle (58) through the left atrial appendage to an exterior of a heart (Figures 23, 24A); retracting the catheter to invert the left atrial appendage (paragraph 0064, Figure 6); and injecting tissue glue (89) through the needle so that the tissue glue adheres to sides of the left atrial appendage (Figures 24A and 24B). Fleischman discloses that the step of injecting is performed when the needle is positioned exterior to the heart (Figures 23, 24A).  Fleischman discloses that the needle (58) is slidably disposed in a lumen of the catheter (paragraph 0066).  However, Fleischman fails to disclose that the needle is a closed end needle, wherein the needle defines a plurality of side holes therethrough, the side holes being in a fixed position relative to the needle, and wherein tissue glue is injected through the plurality of side holes.  Fleischman fails to disclose that the step of inserting at least part of the needle through the left atrial appendage to the exterior of a heart further comprises positioning the plurality of side holes of the needle exterior to the heart.  Fleischman further fails to disclose that the catheter is attached to the left atrial appendage via suction, wherein the catheter has a plunger tip, and wherein the catheter maintains suction during the step of retracting the catheter so to invert the left atrial appendage.
Bowman teaches (Figure 4C) an analogous needle (411) for repairing soft tissue.  Bowman teaches inserting at least a part of the needle through the soft tissue, wherein the needle is a closed end needle (413) and defines a plurality of side holes (426) therethrough, the sideholes being in a fixed position relative to the needle.  Bowman teaches injecting tissue glue through the plurality of side holes so that the tissue glue adheres to the sides of the soft tissue (paragraph 0101).  Bowman teaches that the needle is inserted through a part of the soft tissue into a tear, which positions the plurality of side holes within the tear so that the adhesive is delivered into the tear (and not into surrounding tissue; paragraph 0101).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the needle disclosed by Fleischman to comprise a closed end needle, wherein the needle defines a plurality of side holes therethrough, the side holes being in a fixed position relative to the needle, wherein tissue glue is injected through the plurality of side holes, and wherein the step of inserting at least part of the needle through the left atrial appendage to the exterior of a heart further comprises positioning the plurality of side holes of the needle exterior to the heart, as taught by Bowman.  This modification would ensure that the tissue glue would be delivered to the exterior of the left atrial appendage tissue that is inverted and not within the heart or beyond the inverted left atrial appendage tissue (Bowman, paragraph 0101).
In the same field of endeavor, McAuley teaches (Figures 3A-3E) that the tissue of the left atrial appendage can be engaged via clamping, grasping, gripping, hooking, piercing, lodging, catching, vacuuming, pushing, pulling, and/or trapping such that the tissue can be brought together or otherwise manipulated (paragraph 0024). In Figure 3D, McAuley teaches that the catheter (330) has a plunger tip (852-1/852-2).  The plunger tip (852-1/352-2) can be positioned adjacent tissues of the LAA and a vacuum can be applied to the tissues to cause the tissues to attach to the plunger tip (352-1/352-2). Once the tissues are attached, an operator can manipulate the catheter, e.g., retract the catheter, to bring the tissues together or otherwise maneuver their position (paragraph 0040). McAuley teaches a vacuum element located outside the human body which is used to create the vacuum and maintain suction during manipulation of the tissue (paragraph 0041).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter taught by Fleischman in view of Bowman to attach to the left atrial appendage via suction through a plunger tip and to maintain suction during the step of retracting the catheter to invert the left atrial appendage, as taught by McAuley.  McAuley teaches that it is known in the art to attach a catheter to left atrial appendage tissue in a myriad of ways (including suction) and this modification would allow the catheter to maintain attachment to the left atrial appendage so that the operator can maneuver the tissue (via controlling the catheter) of the left atrial appendage (McAuley, paragraph 0040) to invert the tissue.
Regarding claim 7, Fleischman as modified by Bowman and McAuley teaches (Fleischman, Figures 4-6) that the target site (42) is at or near an apex of the left atrial appendage (17).
Regarding claim 9, Fleischman as modified by Bowman and McAuley teaches (Fleischman, Figure 24B) the step of withdrawing the needle (58) from the left atrial appendage (17).





Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman et al. (US 2011/0077672 A1) (“Fleischman”) in view of Bowman et al. (US 2017/0224320 A1) (“Bowman”), McAuley (US 2007/0043344 A1), and Hooven et al. (WO 2010/011661 A1, previously cited and attached) (“Hooven”).
Regarding claims 10-15, Fleischman discloses (Figures 4-6, 23-25) a method for inverting an atrial appendage (17), comprising the steps of: inserting at least part of a catheter system (40 in Figures 4-6/50 in Figures 23-25) into an atrial appendage (17), the catheter system configured engage an apex of the atrial appendage; engaging the apex of the atrial appendage (Figure 23); retracting at least part of the catheter system under engagement so to cause the apex (42) of the atrial appendage to fold inward about itself (Figures 5, 6, 23), causing exterior sides of the atrial appendage to be adjacent to one another (Figures 5 and 6); and injecting a biologically-compatible glue (89) through a needle (58) inserted through the apex of the atrial appendage so that the biologically-compatible glue causes the exterior sides of the atrial appendage to adhere to one another (Figure 24B; paragraphs 0084-0085).  Fleischman discloses that the step of injecting is performed when the needle (58) is positioned exterior to the heart (Figures 23 and 24A). Fleischman further discloses that inserting the needle (58) through the apex of the atrial appendage is performed before the step of retracting at least part of the catheter of the catheter system under engagement to cause the apex of the atrial appendage to fold inward about itself (Figures 4-6; paragraph 0068). However, Fleischman fails to disclose applying suction through a catheter to suctionally engage the apex of the atrial appendage, wherein the catheter maintains suction during the step of retracting the catheter so that the left atrial appendage inverts. Fleischman fails to disclose that the catheter and has a plunger tip. Fleischman also fails to disclose that the needle is a closed end needle and the biologically-compatible glue is injected through side holes of the needle, wherein the side holes are in a fixed position relative to the needle. Fleischman further fails to disclose that the atrial appendage will fibrose and atrophy over time, eliminating formation of a thrombus within the apex of the atrial appendage.
Bowman teaches (Figure 4C) an analogous needle (411) for repairing soft tissue.  Bowman teaches inserting at least a part of the needle through the soft tissue, wherein the needle is a closed end needle (413) and defines a plurality of side holes (426) therethrough, the sideholes being in a fixed position relative to the needle.  Bowman teaches injecting a biologically-compatible glue through the plurality of side holes so that the sides of the soft tissue adhere to one another (paragraph 0101).  Bowman teaches that the needle is inserted through a part of the soft tissue into a tear, which positions the plurality of side holes within the tear so that the biologically-compatible glue is delivered into the tear (and not into surrounding tissue; paragraph 0101).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the needle disclosed by Fleischman to comprise a closed end needle, wherein the needle defines a plurality of side holes therethrough, the side holes being in a fixed position relative to the needle, wherein biologically-compatible glue is injected through the plurality of side holes to cause the exterior sides of the atrial appendage to adhere to one another, and wherein the step of injecting is performed when the plurality of side holes are positioned exterior to the heart, as taught by Bowman.  This modification would ensure that the biologically-compatible glue would be delivered to the exterior of the left atrial appendage tissue that is inverted and not within the heart or beyond the inverted left atrial appendage tissue (Bowman, paragraph 0101).
In the same field of endeavor, McAuley teaches (Figures 3A-3E) that the tissue of the left atrial appendage can be engaged via clamping, grasping, gripping, hooking, piercing, lodging, catching, vacuuming, pushing, pulling, and/or trapping such that the tissue can be brought together or otherwise manipulated (paragraph 0024). In Figure 3D, McAuley teaches that the catheter (330) has a plunger tip (852-1/852-2).  The plunger tip (852-1/352-2) can be positioned adjacent tissues of the LAA and a vacuum can be applied to the tissues to cause the tissues to attach to the plunger tip (352-1/352-2). Once the tissues are attached, an operator can manipulate the catheter, e.g., retract the catheter, to bring the tissues together or otherwise maneuver their position (paragraph 0040). McAuley teaches a vacuum element located outside the human body which is used to create the vacuum and maintain suction during manipulation of the tissue (paragraph 0041).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter taught by Fleischman in view of Bowman to suctionally engage the apex of the left atrial appendage through a plunger tip and to maintain suction during the step of retracting the catheter so to cause the apex of the left atrial appendage to fold inward about itself, causing the exterior sides of the left atrial appendage to be adjacent to one another, as taught by McAuley.  McAuley teaches that it is known in the art to attach a catheter to left atrial appendage tissue in a myriad of ways (including suction) and this modification would allow the catheter to maintain attachment to the left atrial appendage so that the operator can maneuver the tissue (via controlling the catheter) of the left atrial appendage (McAuley, paragraph 0040) to invert the tissue.
In the same field of endeavor Hooven teaches (Figures 1 and 2) a method of closing a left atrial appendage (LAA). Hooven teaches that closing the LAA prevents blood from entering or leaving the LAA relative to the left atrium of the heart.  Hooven teaches that those of ordinary skill in the art will appreciate that this will reduce the risk of stroke by preventing the formation of blood clots in the left atrial appendage of a patient. Hooven teaches that scar tissue is formed and over time, the LAA atrophies and withers away (paragraphs 00043-00044).
Therefore, based on the teachings of Hooven in paragraphs 00043-00044, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the inverted left atrial appendage taught by Fleischman in view of Bowman and McAuley would fibrose and atrophy over time, eliminating the formation of a thrombus within the apex of the left atrial appendage due to a lack of blood flow in the inverted LAA.
Regarding claim 16, Fleischman as modified by Bowman, McAuley, and Hooven teaches (Fleischman, Figure 24B) that the exterior sides comprise two exterior sides.
Regarding claim 17, Fleischman as modified by Bowman, McAuley, and Hooven teaches (Fleischman, Figure 24B) that the adhered sides eliminate formation of a thrombus in the apex of the atrial appendage because the atrial appendage has been inverted and affixed in the position shown in Figure 24B by the biologically-compatible glue (89).
Regarding claim 18, Fleischman as modified by Bowman, McAuley, and Hooven teaches (Fleischman, Figure 24B) withdrawing the needle from the atrial appendage (17).

Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive.  The Applicant has argued that there would be no motivation to modify the catheter to attach to the tissue via suction as taught by McAuley, as it would be redundant.  The Applicant has further argued that if a person of ordinary skill in the art were to modify the catheter of Fleischman to attach to the left atrial appendage via suction as suggested by McAuley instead of the helical coil needle, then they would be swapping the helical coil for the suction, and such a modified catheter would no longer have a needle inserted through the left atrial appendage as required in the claims.  Finally, the Applicant has argued that the motivation to modify the Fleischman catheter to attach to the left atrial appendage tissue via suction while still maintaining the now redundant helical coil must necessarily come from Applicant’s disclosure, which is impermissible hindsight.  The Examiner disagrees with these arguments.
The rejection does not propose replacing/swapping the function of the helical coil needle for suction.  Fleischman discloses that the needle (58) is slidably disposed in a lumen of the catheter (paragraph 0066).  McAuley teaches that the tissue can be engaged in more than way: “engaging tissue can include clamping, grasping, gripping, hooking, piercing, lodging, catching, vacuuming, pushing, pulling, and/or trapping such that the tissue can be brought together or otherwise manipulated” (paragraph 0024).  The “and/or” implies that more than one of those mechanisms can be applied to engage the tissue. Based on this teaching of McAuley, one having ordinary skill in the art would recognize that it would be beneficial for both the needle and the catheter to engage the tissue via piercing and suction.  One having ordinary skill in the art would recognize based on the teaching of McAuley that this modification would not be redundant, but instead both the needle and the catheter engaging the tissue would provide an enhanced connection to the LAA tissue for manipulation.  
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As stated above, based on the teaching of McAuley, one having ordinary skill in the art before the effective filing date of the claimed invention would recognize that the LAA tissue can be engaged in more than one way, and attaching the needle and catheter to the tissue via piercing and suction would provide a better connection to the tissue for manipulation than piercing alone.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771               

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771